Name: 2001/783/EC: Commission Decision of 9 November 2001 on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones (Text with EEA relevance) (notified under document number C(2001) 3421)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  organisation of transport;  health;  European Union law;  means of agricultural production;  agricultural activity
 Date Published: 2001-11-10

 Avis juridique important|32001D07832001/783/EC: Commission Decision of 9 November 2001 on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones (Text with EEA relevance) (notified under document number C(2001) 3421) Official Journal L 293 , 10/11/2001 P. 0042 - 0046Commission Decisionof 9 November 2001on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones(notified under document number C(2001) 3421)(Text with EEA relevance)(2001/783/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 8(2)(d) and (3), Article 9(1)(c) and Article 12(1) thereof,Whereas:(1) Following evidence of bluetongue outbreaks in four Member States in 2000, Commission Decision 2001/138/EC of 9 February 2001 establishing protection and surveillance zones in the Community in relation with bluetongue(2) was adopted pursuant to Directive 2000/75/EC.(2) In the light of the evolution of the situation in the Community and in particular in Italy, it is necessary to modify the zones established by that Decision.(3) The geographical, ecological and epidemiological data available in relation to the situation in Italy make it possible to specifically demarcate the protection zones in that Member State in accordance with Article 8(2)(d) of Directive 2000/75/EC. The situation in Lazio and Toscana, where a few isolated outbreaks have been registered, must be dealt with in a specific way with the aim of eradicating the disease. Accordingly, movements into those regions from the other regions infected with the same serotype must not be allowed.(4) Three serotypes (4, 9, 16) have been isolated in Greece in the past. Only serotype 9 has been isolated in the south of Italy during 2001. Only serotype 2 has been isolated in Corsica, Sardinia, northern continental Italy and in the Balearic Islands.(5) Chapter 2.1.9 of the International Zoosanitary Code lays down the conditions under which the dispatch from infected zones of live animals of species susceptible to bluetongue and their sperm, ova and embryos may take place. Accordingly provision should be made for movements from surveillance and protection zones in compliance with those conditions, pursuant to Article 12 of Directive 2000/75/EC.(6) In view of those different situations, it is necessary to demarcate distinct restricted areas corresponding to protection zones with no movements from and between them, and to prohibit dispatch from these areas, and from the whole territory of Greece, unless the conditions established under the International Zoosanitary Code are met.(7) Taking account of the epidemiological specificity of bluetongue (vector born disease) it is possible to envisage under strict conditions movements of live animals, in particular animals for slaughter, between infected and non-infected regions inside the territory of a Member State.(8) Transit of animals through a restricted area for a short period should be permitted under conditions protecting the animals from vector attacks at all times during transit.(9) Decision 2001/138/EC should therefore be repealed.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The purpose of this Decision is to establish restricted zones, comprising protection and surveillance zones for the purposes of Article 8 of Directive 2000/75/EC, to protect against bluetongue (BT) and to lay down rules on movements of animals of species susceptible to bluetongue in and from those zones.Article 2The dispatch and transit of live animals of species susceptible to bluetongue and their sperm, ova and embryos, are prohibited:- from or through the territory corresponding to the administrative units listed in Annex I A,- from or through the territory corresponding to the administrative units listed in Annex I B,- from or through the territory corresponding to the administrative units listed in Annex I C,- from or through the territory corresponding to the administrative units listed in Annex I D.Article 31. By way of derogation from Article 2, dispatches from the restricted zones set out in Annex I, of animals susceptible to bluetongue, their sperm, ova and embryos shall be authorised provided that they comply with the conditions laid down in Annex II.2. In intra-Community trade, the Member State of origin availing itself of this derogation shall ensure that the following additional wording is added to the corresponding certificates laid down in Council Directives 64/432/EEC(3), 88/407/EEC(4), 89/556/EEC(5), 91/68/EEC(6) and 92/65/EEC(7): "in compliance with Decision 2001/783/EC".3. When in a Member State, no specific zones have been demarcated in the frame of Article 2, internal movements of animals susceptible to bluetongue, their sperm, ova and embryos, may be authorised by the competent authorities taking account of the epidemiological specificity of the prevailing situation.Article 4By way of derogation from Article 2 and concerning dispatches from the restricted zones set out in Annex I to regions not listed in Annex I in the same Member State, the national competent authorities may authorise movements of live animals when:- the surveillance and monitoring programme in an epidemiological relevant area of origin has proved the cessation of bluetongue virus (BTV) transmission or of adult Culicoides activity, and- the vector surveillance programme in an epidemiological relevant area of destination has proved the cessation of adult Culicoides activity.Member States using this derogation shall set up a channelized procedure, under the control of competent authorities of origin and destination, in order to prevent any further movement to another Member State of animals moved under the conditions provided in this Article.Article 5By way of derogation from Article 2 and concerning dispatches from restricted zones set out in Annex I to regions not listed in Annex I in the same Member State, the national competent authorities may authorise movements of slaughtering animals under the conditions that:(a) no virus circulation has been demonstrated in an area of at least 20 km surrounding the farm of origin for at least 100 days before the transport;(b) the animals to be moved do not show any sign of bluetongue on the day of transport;(c) the animals must be transported in vehicles sealed by the competent authority directly to the slaughterhouse for the purpose of slaughter without delay, under official supervision;(d) the competent authority responsible for the slaughterhouse should be informed of the intention to send animals to it and must notify the dispatching competent authority of their arrival.Article 6In the case of dispatch of animals originating from an area of the Community outside the restricted zones set out in Annex I, when the route plan indicates that part of the journey will pass through a restricted zone set out in Annex I, an insecticide treatment of the animals and the means of transport shall be carried out at the place of loading or in any case prior to entering the restricted zone.When, during transit through a restricted zone, a rest period is foreseen in a staging post, insecticide treatment shall be carried out in order to protect animals from any attack by vectors.For animals which transit through a restricted zone, the following additional wording shall be added to the corresponding certificates laid down in Directives 64/432/EEC, 91/68/EEC and 92/65/EEC: "Insecticide treatment with (name of the product) on (date) at (time) in conformity with Decision 2001/783/EC"The provisions of this article shall apply subject to the authorisation of the competent authorities of the Member State of destination and transit.Article 7The Member States shall ensure that the measures they apply to trade are in compliance with this Decision and inform the Commission thereof.Article 8Decision 2001/138/EC is repealed.Article 9This Decision is addressed to the Member States.Done at Brussels, 9 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 50, 21.2.2001, p. 17.(3) OJ 121, 29.7.1964, p. 1977/64.(4) OJ L 194, 22.7.1988, p. 10.(5) OJ L 302, 19.10.1989, p. 1.(6) OJ L 46, 19.2.1991, p. 19.(7) OJ L 268, 14.9.1992, p. 54.ANNEX I(Protection zones and surveillance zones)ANNEX I AItalySicilia: Agrigento, Caltanisetta, Catania, Enna, Messina, Palermo, Ragusa, Siracusa e TrapaniCalabria: Catanzaro, Cosenza, Crotone, Reggio Calabria, Vibo ValentiaBasilicata: Matera, PotenzaPuglia: Bari, Brindisi, Foggia, Lecce, TarantoCampania: Avellino, Benevento, Caserta, Napoli, SalernoANNEX I BFrance:Corse-du-sud, Haute-CorseSpain:BalearesItaly:Sardegna: Cagliari, Nuoro, Sassari, OristanoANNEX I CLazio: provinces of Viterbo, Latina, RomaToscana: province of GrossetoANNEX I DGreece: all nomosANNEX IIConditions applying to dispatch from restricted areas of animals of species susceptible to bluetongue their sperm, ova and embryosA. Live animals must have been:1. protected from Culicoides attack for at least 100 days prior to shipment, or2. protected from Culicoides attack for at least 28 days prior to shipment, and subjected during that period to a serological test to detect antibodies to the BTV group, such as the BT competition ELISA or the BT AGID test, with negative results on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least 21 days after introduction into the quarantine station, or3. protected from Culicoides attack for at least 14 days prior to shipment, and subjected during that period to a BTV isolation test or polymerase chain reaction test, with negative results, on blood samples taken on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least seven days after introduction into the quarantine station,and4. protected from Culicoides attack during transportation to the place of shipment.B. Semen must have been obtained from donors which have been:1. protected from Culicoides attack for at least 100 days before commencement of, and during, collection of the semen, or2. subjected to a serological test to detect antibodies to the BTV group such as the BT competition ELISA or the BT AGID test, with negative results, at least every 60 days throughout the collection period and between 28 and 60 days after the final collection for this consignment, or3. subjected to a virus isolation test or polymerase chain reaction (PCR) test on blood samples collected at commencement and conclusion of, and at least every seven days (virus isolation test) or at least every 28 days (PCR test) during, semen collection for this consignment, with negative results.C. Ovas and embryos must have been obtained from donors which have been:1. protected from Culicoides attack for at least 100 days before commencement of, and during, collection of the embryos/ovas, or2. subjected to a serological test to detect antibodies to the BTV group such as the BT competition ELISA or the BT AGID test, between 28 and 60 days after collection with negative results, or3. subjected to a BTV isolation test or polymerase chain reaction test on a blood sample taken on the day of collection, with negative results.